 1
~~
                                                                      OEC 2 6 2018
3
4
5
6
7
8
                 IN THE UNITED STATES DISTRICT COURT
9
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12 '                                             Case No. 2:~(~~CR-0014-PA
        UNITED STATES OF AMERICA,
13                                               ORDER OF DETENTION
                        Plaintiff,
14                                              [Fed. R. Crim. P. 31.1(a)(6);
                        v.                       18 U.S.C. § 3143(a)(1)]
15
        JONATHAN JIMENEZ,
16
                        Defendant.
17
18
19
20                                              I.
21           On December 21, 2018, Defendant Jonathan Jimenez("Defendant")
22     appeared before the Court for initial appearance on the petition and warrant for
23     revocation of supervised issued in this matter. Defendant was represented by
24     Deputy Federal Public Defender Pedro Castillo.
25     ///
26     ///
27     ///
28     ///
 f■                                                 II.
~~          Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C.

3     § 3143(a) following Defendant's arrest for alleged violations) of the terms of

4     Defendant's ❑probation 1 ~ supervised release,

5
6           The Court finds that:

7           A.     ~     Defendant has not carried his burden of establishing by clear

 8    and convincing evidence that Defendant will appear for further proceedings as

9     required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

10          • Prior supervised release revocations;

11          • Criminal history, including failures-to-appear;

12          • Apparent substance abuse given instant allegations.

13
14          B.     ~     Defendant has not carried his burden of establishing by clear

15    and convincing evidence that Defendant will not endanger the safety of any other

16    person or the community if released [18 U.S.C. § 3142(b-c)]. This finding is based

17    on:

18          • Prior supervised release revocations;

19          • Nature of charged offense;

20          • Apparent substance abuse given instant allegationsl

21          • Criminal history.

22
23    ///

24    ///

25    ///

26    ///

27    ///

28

                                                2
 1                                              III.
 2           IT IS THEREFORE ORDERED that the Defendant be detained pending
 3      further proceedings. Upon availability of placement in a live-in substance abuse
 4      program, Defendant is released on his own recognizance to the supervision of the
 5      U.S. Probation Office and ordered to commence attendance in the live-in substance
 6      abuse program. Upon completion of the program, Defendant is ordered again
 7      detained pending further proceedings.
 8
        Dated: December 26, 2018
 9
10                                                       /s/
                                                    MARIA A. AUDERO
11
                                                UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
~~~
►
~ ~c~
~~~
25
26
27
28

                                                       3
